Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In re The Good Shepherd Hospital, Inc.                     Original Mandamus Proceeding

 No. 06-18-00115-CV                                   Opinion delivered by Justice Carter*, Chief
                                                      Justice Morriss and Justice Burgess,
                                                      participating.   *Justice Carter, Retired,
                                                      Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. The writ will issue only if the trial court fails to
comply.

                                                     RENDERED MARCH 6, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk